Exhibit 10.2

RSU Certificate


Granted under the OUTFRONT Media Inc. Omnibus Stock Incentive Plan
(As Amended and Restated as of February 19, 2015)


NAME:                    
NUMBER OF
RESTRICTED
SHARE UNITS:                     
DATE OF GRANT:                    






This certifies that OUTFRONT Media Inc., a Maryland corporation (the “Company”),
has granted to the Director named above (the “Director”), on the date (the “Date
of Grant”) indicated above, the number of restricted share units (the “RSUs”)
indicated above, under the Company’s Omnibus Stock Incentive Plan (As Amended
and Restated as of February 19, 2015) (the “Plan”), all on the Terms and
Conditions attached hereto.






____________________________________
            
            
            














































If there is a discrepancy between the OUTFRONT Media Inc. Stock Plans webpage
and the official records maintained by the
office of the Executive Vice President, Chief Human Resources Officer, the
official records will prevail.

1

--------------------------------------------------------------------------------



OUTFRONT MEDIA INC.
Terms and Conditions to the Restricted Share Unit Certificate


Granted under the OUTFRONT Media Inc. Omnibus Stock Incentive Plan
(As Amended and Restated as of February 19, 2015)




1.    Grant of Restricted Share Units. On [ ] (the “Date of Grant”), OUTFRONT
Media Inc., a Maryland corporation (the “Company”), hereby granted to the
Director named on the attached RSU certificate (the “Director”), a grant of [ ]
Restricted Share Units (the “RSUs”) under the OUTFRONT Media Inc. Omnibus Stock
Incentive Plan (As Amended and Restated as of February 19, 2015) (the “Plan”).
The RSUs have been awarded to the Director subject to the terms and conditions
contained in (A) the certificate for the [ ] grant of RSUs attached hereto (the
“RSU Certificate”), (B) the terms and conditions contained herein and (C) the
Plan, the terms of which are hereby incorporated by reference (the items listed
in (A), (B) and (C), collectively, the “Terms and Conditions”). A copy of the
Plan has been or will be made available to the Director on-line at Morgan
Stanley’s website (or, if applicable, the website of its successor as service
provider to the Company’s equity compensation plans). Capitalized terms that are
not otherwise defined herein have the meanings assigned to them in the RSU
Certificate or the Plan.


2.    General. The number of RSUs granted to the Director was determined by
dividing $[ ] by the Fair Market Value of a share of the Company’s Common Stock
on the Date of Grant (or, if the Date of Grant is not a trading day, then on the
last trading day immediately preceding the Date of Grant), with each fractional
RSU rounded to the nearest whole RSU.


3.    Vesting; Termination of Service.


(a)
Vesting. Subject to Section 3(b), the RSUs shall vest on the first anniversary
of the Date of Grant, provided that the Director is continuously providing
Services from the Date of Grant through such anniversary.



(b)
Accelerated Vesting. In the event of a Change in Control prior to the first
anniversary of the Date of Grant, provided that the Director is continuously
providing Services from the Date of Grant through the closing of the Change in
Control (or immediately prior thereto), the RSUs shall vest as of, or
immediately prior to, the closing of the Change in Control (and such vested RSUs
shall be settled within ten (10) business days after the date on which the
Change in Control is consummated in accordance with Section 4 below).



(c)
Termination of Service. Except as set forth in Section 3(b), if the Director’s
Service should terminate for any reason, the Director shall forfeit all unvested
RSUs as of the date of such event.



4.    Settlement of RSUs. On the date on which the RSUs vest, the RSUs will be
payable in shares of Common Stock and will be evidenced in such manner as the
Board in its discretion

2

--------------------------------------------------------------------------------



shall deem appropriate, including, without limitation, book-entry registration,
unless determined otherwise. The Company will settle vested RSUs by delivering
the corresponding number of shares of Common Stock to the Director’s equity
compensation account maintained with Morgan Stanley (or its successor as service
provider to the Company’s equity compensation plans). Following settlement,
which will be within ten (10) business days after the date on which the RSUs
vest, the Director may direct Morgan Stanley (or its successor) to sell some or
all of such shares, may leave such shares in such equity compensation account or
may transfer them to an account that the Director maintains with a bank or
broker, subject to any applicable trading restrictions.


5.    Dividend Equivalents. Dividend Equivalents shall accrue on the RSUs until
the RSUs are vested and settled. Dividend Equivalents will be subject to the
same vesting and forfeiture conditions as the underlying RSUs on which the
Dividend Equivalents were accrued. The Company shall maintain a bookkeeping
record that credits the dollar amount of the Dividend Equivalents to the
Director’s account on the date that it pays such regular cash dividends on
shares of Common Stock. At the time when the RSUs underlying Dividend
Equivalents vest, accrued Dividend Equivalents that have been credited to the
Director’s account with respect to such corresponding RSUs shall be settled in
shares of Common Stock determined by dividing (i) the aggregate amount credited
in respect of such Dividend Equivalents by (ii) the Fair Market Value of a share
of the Common Stock on the vesting date in a manner consistent with Section 4;
provided, however, that if a dividend payment date occurs between the time
during which RSUs have vested but not yet been settled, the Dividend Equivalents
payable with respect to such vested RSUs shall be paid in cash as soon as
practicable following the dividend payment date, but in no event later than
March 15th of the calendar year following the calendar year in which the RSUs
vest. Any fractional shares shall be paid in cash. Payment of Dividend
Equivalents that have been credited to the Director’s account will not be made
with respect to any RSUs that do not vest and are cancelled. Dividend
Equivalents will not be credited with any interest or other return between the
date they accrue and the date they are paid to the Director.
6.    Effect of Certain Corporate Changes. The RSUs shall be subject to the
adjustment provisions set forth in Article VIII of the Plan.


7.    Miscellaneous.


(a)    Stockholder Rights. The grant of RSUs shall not entitle the Director, the
Director’s estate or any permitted transferee or beneficiary to any rights of a
holder of shares of Common Stock, prior to the time that the Director, the
Director’s estate or any permitted transferee or beneficiary is registered on
the books and records of the Company as a stockholder with respect to the shares
of Common Stock underlying the RSUs (or, where the shares are permitted to be
held in “street” name by a broker designated by the Director, the Director’s
estate or permitted transferee or beneficiary, until such broker has been so
registered).


(b)    No Right to Re-election. Nothing in the Terms and Conditions shall be
deemed to create any obligation on the part of the Board to nominate any of its
members for re-election by the Company’s stockholders, nor confer upon the
Director the right to remain a member of the Board for any period of time, or at
any particular rate of compensation.

3

--------------------------------------------------------------------------------





(c)    Section 409A of the Code. The intent of the Company is that the payment
of RSUs under these Terms and Conditions either comply with, or satisfy any
exemption from, Section 409A of the Code and, accordingly, to the maximum extent
permitted, these Terms and Conditions shall be interpreted to be in compliance
therewith (or be exempt therefrom). In no event shall the Company or any of its
Subsidiaries be liable for any tax, interest or penalties that may be imposed on
the Director under Section 409A of the Code.


(d)    Governing Law. These Terms and Conditions and all rights hereunder shall
be construed in accordance with and governed by the laws of the State of
Maryland. For purposes of litigating any dispute that arises under this RSU
grant or these Terms and Conditions, the parties hereby submit and consent to
the jurisdiction of the State of New York, agree that such litigation shall be
conducted in the courts of New York, New York, or the federal courts for the
United States for the Southern District of New York, where this grant is made
and/or to be performed.


(e)    Interpretation. In the event of any conflict between the provisions of
the RSU Certificate (including the definitions set forth herein) and those of
the Plan, the provisions of the Plan will control.




*****************


The Director will be deemed to have agreed to these Terms and Conditions, unless
he or she provides the Company with a written notice of rejection within 30 days
of receipt of these Terms and Conditions. Any such notice may be addressed to
the Company at the following email address:
OUTFRONTMediaStockAdministrator@OUTFRONTmedia.com.

4